*896The trial court did not err in finding that the complainant’s statements on a recording of his telephone call to the 911 emergency number were excited utterances and therefore admissible (see People v Johnson, 1 NY3d 302, 306 [2003]; People v Gantt, 48 AD3d 59 [2007]; People v Blackman, 13 AD3d 640, 641 [2004]; People v Prashad, 297 AD2d 352 [2002]; cf. People v Carroll, 95 NY2d 375, 385 [2000]; People v Vasquez, 88 NY2d 561, 579 [1996]). Fisher, J.P., Dillon, McCarthy and Belen, JJ., concur.